ORDER

PER CURIAM.
Douglas S. Cochran (Appellant) appeals from the trial court’s summary judgment in favor of Don A. Cherry, d/b/a Manor Real Estate Company (Respondent). We have reviewed the briefs of the parties and the record on appeal and conclude that Respondent is entitled to judgment as a matter of law on Appellant’s claims against him. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for them use only. We affirm the judgment *770pursuant to Missouri Rule of Civil Procedure 84.16(b).